NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-1679
                                     ___________

                                   JASON SPEARS,
                                                Appellant

                                           v.

                   PASQUALE LEPORACE; CITY OF READING
                    ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 09-cv-05749)
                    District Judge: Honorable Lawrence F. Stengel
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 21, 2011

         Before: CHAGARES, VANASKIE and STAPLETON, Circuit Judges

                          (Opinion filed: November 3, 2011)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Jason Spears filed a pro se complaint pursuant to 42 U.S.C. § 1983, alleging that a

Reading police officer, Pasquale Leporace, unlawfully seized and searched him in

violation of the Fourth Amendment (which led to the discovery of a gun and to his
                                           1
arrest). In addition to Leporace, Spears initially sued the Reading Police Department, but

the District Court permitted him to amend the complaint to name the City of Reading as a

defendant instead. The defendants filed a motion for summary judgment, which the

District Court granted. The District Court concluded that Leporace was entitled to

qualified immunity for his actions and that the City of Reading could not be held liable

on the theory of liability that Spears advanced. Spears appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s grant of summary judgment in favor of the defendants.

Abramson v. William Patterson College, 260 F.3d 265, 276 (3d Cir. 2001).

       First, we note that it is not entirely clear if Spears challenges the District Court’s

disposition of the claim against the City of Reading. However, to the extent he does

challenge it, as the District Court explained, Spears did not present the evidentiary

support necessary to sustain his claim of liability. See Monell v. New York City Dep’t of

Soc. Servs., 436 U.S. 658, 690-92 (1978); Watson v. Abington Twp., 478 F.3d 144, 155-

57 (3d Cir. 2007). Accordingly, the District Court properly granted summary judgment

in favor of the City of Reading.

       The District Court also properly concluded that Leporace was entitled to summary

judgment on qualified immunity grounds. Qualified immunity shields government

officials from liability for civil damages “insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The inquiry into the
                                               2
applicability of qualified immunity has two parts: (1) whether the plaintiff demonstrated

the deprivation of a constitutional right, and (2) whether that right was established at the

time of the alleged deprivation. See Pearson v. Callahan, 555 U.S. 223, 232 (2009)

(citing the test set forth in Saucier v. Katz, 533 U.S. 194, 201 (2001)). The circumstances

in any particular case determine which part of the test is addressed first. See id. at 236.

The standard allows “ample room for mistaken judgments by protecting all but the

plainly incompetent or those who knowingly violate the law.” Kelly v. Borough of

Carlisle, 622 F.3d 248, 254 (3d Cir. 2010) (citations and quotations omitted). However,

an immunity defense ordinarily fails where the law is clearly established, because “a

reasonably competent public official should know the law governing his conduct.” Id.

(citation and quotation omitted).

       The right at issue is the Fourth Amendment’s protection against “unreasonable

searches and seizures.” U.S. Const. amend. IV. Searches and seizures must be justified

at their inception, and their scope must be reasonably related to the circumstances that

justified the interference initially. See Terry v. Ohio, 392 U.S. 1, 19-20 (1968). A police

officer may conduct a brief investigatory stop and a reasonable search for weapons for his

own protection “where he has reason to believe that he is dealing with an armed and

dangerous individual.” Id. at 27. The “issue is whether a reasonably prudent man in the

circumstances would be warranted in the belief that his safety or that of others was in

danger.” Id. (citations omitted). Due weight is accorded to specific reasonable

inferences that stem from the facts in light of an officer’s experience, but not to a mere
                                              3
“hunch.” Id. Essentially, under the whole circumstances, the officer “must have a

particularized and objective basis for suspecting the particular person stopped of criminal

activity.” United States v. Cortez, 449 U.S. 411, 417-18 (1981); see also United States v.

Brown, 159 F.3d 147, 149 (3d Cir. 1998) (summarizing the test for reasonable suspicion).

       Factors that support reasonable suspicion include the presence of a suspect in a

high crime area, behavior that is nervous or evasive, and “behavior that conforms to

police officers’ specialized knowledge of criminal activity.” United States v. Torres, 534

F.3d 207, 211 (3d Cir. 2008) (citation and quotation omitted); see also United States v.

Goodrich, 450 F.3d 552, 561 (3d Cir. 2006) (listing also the time of day, or, more

specifically, a late hour, particularly in a high crime area, as a factor). An officer can act

reasonably in stopping a man whose acts, when viewed in isolation, were entirely legal,

as long as the acts, taken in combination with other circumstances, give rise to a

reasonable suspicion of criminal activity. See Johnson v. Campbell, 332 F.3d 199, 207-

08 (3d Cir. 2003).

       In this case, the defendants pointed to specific facts that supported reasonable

suspicion. They produced evidence that Leporace arrived (with other officers from the

vice division of the Reading Police Department) around 11:00 p.m. to investigate

complaints of drug dealing at a bar called Travelers Pub. The bar is in a high-crime area1


1
 As the District Court noted, Spears objected to the characterization of the bar’s location
as “high-crime,” contending there was no evidence in the record to support this
description. However, Leporace’s affidavit, in which he describes the area and the
complaints by police, patrons, and bar employees, served as the source of evidence in the
                                             4
and had been the subject of many similar complaints. Leporace, based on his 17 years of

experience on the police force (12 of them in the vice division), knew that guns are often

present where there is drug dealing. He also knew that individuals who carry guns often

conceal them in their waistbands, perform “security checks” of their weapons to be sure

the weapon is in place, and wear heavy clothes to hide the outline of a firearm.

       When Leporace entered the bar, he saw Spears, wearing a heavy winter coat while

sitting at a table indoors, look at the officers, arch his back, adjust something in his

waistband, and quickly put his left hand inside his left coat pocket. The defendants

submitted evidence that Leporace “believed [it] was a handgun in his waistband,”

providing Leporace’s affidavit that he thought Spears was armed, citing the police report

with the statement that “[Spears] appeared the [sic] adjust an unknown item in his

waistband (similar to a handgun) and then quickly place his left hand in his left jacket

pocket”; and submitting Leporace’s pre-trial testimony that he saw Spears arch his back

and adjust something in his waistband.2

       Furthermore, when Leporace approached Spears and asked him if he had a gun in

his waistband, Spears seemed to be extremely nervous and did not look Leporace in the


record, and Spears did not present any evidence to counter it. On appeal, Spears contends
that statements in his response to the motion for summary judgment should have been
considered evidence that controverted the description of the area as “high-crime.”
However, he did not state that the area was not a high-crime area or dispute the police
calls to the bar. He just described the area as “not inner city” but “suburban.”
2
 The Appellees have collected the transcript of this testimony and other relevant portions
of the District Court record in a supplemental appendix that they seek to file. We grant
                                             5
eye, looking instead toward the exit. He hesitated before answering. Leporace then

conducted a pat-down search of Spears’s left coat pocket, where he felt three cell phones.

Leporace, in his experience in the vice division, has noted that persons who sell drugs

often carry multiple cell phones. Leporace had Spears stand up from where he was

sitting and patted him down again. Spears shrugged off his coat as he stood up; another

officer searched it and found a gun with obliterated serial numbers.

       Based on the evidence described above that supported reasonable suspicion, we

agree with the District Court that there was no genuine issue of material fact on the issue

whether a reasonable officer would have believed that his conduct was lawful.

Accordingly, we conclude that summary judgment in favor of Leporace on qualified

immunity grounds was proper.

       For these reasons, we will affirm the District Court’s judgment. As we noted

above, the Appellees’ motion to file the supplemental appendix attached to their brief is

granted.




their request.
                                             6